Citation Nr: 0942743	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In September 2008, the Veteran was scheduled for a Travel 
Board hearing at the RO before the Board. He did not appear.  
The Veteran has not submitted a timely request to postpone 
the hearing; therefore the Board will proceed with its 
appellate consideration as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.704

In its March 2004 decision denying service connection for 
PTSD, the Board noted that the Veteran had also claimed that 
his child had birth defects as a result of the Veteran's 
exposure to Agent Orange, and referred the matter to the RO 
for appropriate action.  The RO does not appear to have 
addressed the matter.  Therefore it is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In March 2004, the Board denied the Veteran's claim of 
entitlement to service connection for PTSD.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year.

2.  Evidence received since the March 2004 decision that 
pertains to the Veteran's claim for PTSD is not new and 
material.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence to reopen a claim for service 
connection for PTSD has not been submitted and therefore the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim for entitlement to 
service connection for PTSD in a March 2004 decision.  A 
letter dated that month gave the Veteran notice of this 
denial and his appellate rights, but he did not initiate an 
appeal.  Therefore, that Board decision is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his current petition to reopen in July 
2004.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Veteran asserts that he suffers from PTSD due to time 
served in Vietnam.  The Board denied the claim in March 2004, 
citing the lack of a confirmed diagnosis of PTSD.  The 
Veteran did not appeal the decision, and it is therefore 
final.

Evidence of record since the Board's March 2004 decision 
includes VA treatment records through June 2004, private 
treatment records from Trinity Mother Frances Clinic and 
Babbitt Medical Clinic from 1994 through May 2000, and 
additional stressor statements from the Veteran.  The Veteran 
and his representative also submitted several duplicate 
copies of VA treatment records already included in the claims 
file at the time of the March 2004 decision.

The VA treatment records since the Board's March 2004 
decision indicate only continued group therapy sessions with 
no new psychiatric diagnoses.  The private records include a 
September 1994 diagnosis of anxiety and panic attacks by Dr. 
"J." and diagnoses of depression and anxiety in May 1999 by 
Dr. "B."  

Under the requirements stated above for reopening claims, the 
medical records are considered new evidence, as they had not 
been previously considered by the RO.  However, there is 
still no indication that the Veteran has a valid diagnosis of 
PTSD based upon confirmed stressors, which was the basis for 
denying the claim in the Board's March 2004 decision.  

While the Veteran has clearly received ongoing psychiatric 
treatment for many years, his predominant diagnoses have 
consistently been depression and anxiety.  While diagnoses of 
PTSD were offered in VA treatment records in February, May, 
July and December 2001, a VA psychiatric examination in 
January 2003 found that the Veteran did not meet the criteria 
for PTSD according to the DSM-IV.  The VA examiner found that 
the proper diagnoses for the Veteran were recurrent major 
depression and episodic alcohol abuse.  The new evidence 
submitted does not include any further psychiatric 
evaluations or diagnoses to contradict the findings of the 
January 2003 VA examiner.  Indeed, the private treatment 
records submitted further support the diagnoses of major 
depression and anxiety rather than PTSD.

The new evidence is therefore not material, as it does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim of service connection for PTSD.  

The request to reopen the claim for entitlement to service 
connection for PTSD is therefore denied, and the claim is not 
reopened.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July and October 2004.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error is 
harmless given that the claim for service connection is not 
reopened, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records and stressor statements.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


